865 So.2d 661 (2004)
Troy E. DANIEL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-1514.
District Court of Appeal of Florida, Second District.
February 18, 2004.
James Marion Moorman, Public Defender, and Andrea Norgard, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
COVINGTON, Judge.
Troy E. Daniel appeals the trial court's denial, without an evidentiary hearing, of a motion to withdraw a guilty plea. Daniel's motion alleged that his trial counsel misadvised him regarding sentencing. Because the record fails to show that Daniel is not entitled to relief, we reverse and remand for an evidentiary hearing. See Snodgrass v. State, 837 So.2d 507, 508 (Fla. 4th DCA 2003) (citing State v. Leroux, 689 So.2d 235, 237 (Fla.1996)). Since a motion to withdraw a plea pursuant to rule 3.170(l) is a "critical stage" in which the defendant is entitled to effective assistance of counsel, Brown v. State, 835 So.2d 402, 403 (Fla. 2d DCA 2003), we remand with directions that the trial court appoint conflict-free counsel for the evidentiary hearing.
Reversed and remanded.
SALCINES and WALLACE, JJ., Concur.